Citation Nr: 1021800	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected right knee with internal 
derangement, medial meniscectomy and persistent subpatellar 
chondromalacia, from February 1, 2005 to October 14, 2005 and 
from January 1, 2006 to February 2, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Veteran testified before the decision review officer in 
April 2006.  A transcript of the hearing is of record. 

In a February 2010 statement, the Veteran indicated he 
underwent surgery in early February 2010 for his service-
connected right knee at VA in Las Vegas, Nevada, requesting 
the RO associate these records with his claims file.  The 
Board notes the Veteran currently has a 100 percent temporary 
total disability rating assigned for his service-connected 
right knee from February 2, 2010 to April 1, 2011.  As such, 
the records are not pertinent to the issue currently before 
the Board and the Board may proceed with appellate review.  

The Board notes that the record raises the issue of 
entitlement to service connection for right shoulder injury 
as secondary to right knee.  See March 2008 VA outpatient 
treatment record.  This issue has not been addressed by the 
RO.  As such, the Board REFERS the issue of entitlement to 
service connection for right shoulder injury as secondary to 
right knee disability to the RO for appropriate action.


FINDINGS OF FACT

1.  From February 1, 2005 to October 13, 2005, the Veteran's 
service-connected right knee disability is manifested by 
subjective complaints of instability and pain; objective 
findings of severe instability or subluxation have not been 
shown.   

2.  From February 1, 2005 to October 13, 2005, there is x-ray 
evidence of arthritis of the right knee, with limited motion 
from 0 to 95 degrees and evidence of painful motion.

3.  From January 1, 2006 to February 2, 2010, the Veteran's 
service-connected right knee disability is manifested by 
subjective complaints of instability and pain; objective 
findings of severe instability or subluxation have not been 
shown.  

4.  From January 1, 2006 to August 2, 2007, there is x-ray 
evidence of arthritis of the right knee, limitation of 
flexion to no more than 90 degrees, and limitation of 
extension to more than 5 degrees.    

5.  From August 2, 2007, the Veteran's service-connected 
right knee disability is manifested by limitation of flexion, 
limited to no more than 25 degrees.  


CONCLUSIONS OF LAW

1.  From February 1, 2005 to October 13, 2005 the criteria 
for an evaluation in excess of 20 percent for instability of 
the service-connected right knee are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5257 (2009).  

2.  From February 1, 2005 to October 13, 2005, the criteria 
for a 10 percent rating for degenerative joint disease of the 
right knee (separate from the 20 percent rating for 
instability of the right knee) have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 
(2009); VAOPGCPREC 23-97. 

3.  From January 1, 2006 to February 2, 2010, the criteria 
for an evaluation in excess of 20 percent for instability of 
the service-connected right knee are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5257 (2009).  

4.  From January 1, 2006 to August 2, 2007, the criteria for 
a 10 percent rating for degenerative joint disease of the 
right knee (separate from the 20 percent rating for 
instability of the right knee) have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 
(2009); VAOPGCPREC 23-97. 

5.  From August 2, 2007, the schedular criteria for a 
separate 20 percent evaluation, but no higher, for limitation 
of flexion of the right knee, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, VA 
outpatient treatment records, private treatment records, a 
hearing transcript, and VA examinations.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DCs]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Substantially compliant notice was sent in letters dated in 
July 2005 and March 2006.  The claim was readjudicated in 
supplemental statements of the case (SSOC) in July 2007 and 
most recently in February 2010.  Mayfield, 444 F.3d 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran 
examinations, provided the Veteran an opportunity to testify 
before the decision review officer, and assisted the Veteran 
in obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 20 percent for his service-connected 
right knee disability.  Disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The knee can be rated under Diagnostic Codes (DC) 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the Veteran's left 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004). 

DC 5010 provides that traumatic arthritis is rated analogous 
to degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5260 (flexion) and DC 5261 (extension) govern 
the limitation of motion of the knee.  Under DC 5260, a 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  A 30 percent rating applies where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under Diagnostic Code 5261, a 20 percent evaluation is 
for application where extension is limited to 15 degrees.  A 
30 percent rating applies where extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe impairment 
due to recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, a maximum 20 percent evaluation 
is warranted for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  

Discussion 

Service connection for the Veteran's right knee disability 
was granted in August 1993, and the RO assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective July 10, 1991.  In a February 2000 rating decision, 
the RO increased the rating to 20 percent disabling under 
Diagnostic Code 5257-5258, effective April 9, 1999.  

The Veteran has undergone numerous surgeries on his right 
knee; in April 2004, October 2004, October 2005 and February 
2010.  

In a May 2004 rating decision, the RO assigned a temporary 
total evaluation of 100 percent, effective April 16, 2004, 
based on surgical or other treatment necessitating 
convalescence, and a 20 percent disability rating from June 
1, 2004.  In a June 2004 rating decision, the RO extended the 
temporary total rating from April 16 to September 1, 2004.  

The Veteran submitted a claim for increased rating in July 
2004.  In the September 2004 rating decision on appeal, the 
RO continued the 20 percent disability rating.  In a 
subsequent October 2004 rating decision, the RO assigned a 
temporary evaluation of 100 percent, effective October 19, 
2004, based on surgical treatment, and a 20 percent 
disability rating from January 1, 2005.  In a March 2005 
rating decision, the RO extended the temporary evaluation 
from October 19, 2004, to February 1, 2005.  

In a January 2006 rating decision, the RO assigned a 
temporary evaluation of 100 percent, effective October 14, 
2005, based on surgical treatment, and a 20 percent 
disability rating from January 1, 2006.  In that same 
decision, the RO extended the temporary total rating for the 
April 2004 surgery from April 16, 2004 to February 2005; a 20 
percent rating was effective February 1, 2005.  In a February 
2010 rating decision, the RO assigned a temporary evaluation, 
effective February 2, 2010, based on surgical treatment, and 
a 30 percent disability rating from April 1, 2011.   

As indicated above, the Veteran's right knee disability prior 
to April 1, 2011 and exclusive of temporary total evaluations 
detailed above, is rated as 20 percent disabling under 
Diagnostic Codes 5257-5258, for the time periods of February 
1, 2005 to October 14, 2005 and from January 1, 2006 to 
February 2, 2010.  

February 1, 2005 to October 13, 2005

On April 16, 2004, the Veteran underwent diagnostic and 
operative arthroscopy of the right knee, with a post-
operative diagnosis of symptomatic patellofemoral syndrome 
with noted anterior horn medial meniscus tear.  On October 
19, 2004, the Veteran underwent additional right knee surgery 
with post-operative diagnoses of rule out internal 
derangement and symptomatic retained hardware.  

A February 2005 VA outpatient treatment record provides a 
diagnosis of right knee degenerative joint disease.  

In an August 2005 VA outpatient treatment record, the Veteran 
complained of constant right knee pain.  On examination, 
there was no effusion.  He had tenderness over his lateral 
patellar facet as well as his lateral trochlear groove.  He 
had tenderness to palpation over the posterior portion of his 
medial joint line.  He was nontender to palpation over his 
MCL and his was nontender to palpation over his lateral joint 
line and lateral ligament complex.  He had no instability to 
varus or valgus stress, which was 0 to 20 degrees.  Lachman 
and posterior drawer testing were negative.  There was 
positive patellar grind and positive patellar apprehension.  
The examiner indicated that with the amount of meniscus that 
was removed, it would be a fairly common problem for the 
Veteran to have recurrent meniscal tear.  The examiner 
further noted the Veteran had some symptoms related to his 
patellofemoral joint which are more chronic in nature.  

In an October 6, 2005 VA outpatient treatment record, the 
Veteran reported continued right knee pain, indicating he has 
painful range of motion.  He denied significant mechanical 
symptoms, however, reports experiencing some mild popping.  
He reported intermittent swelling, which is worse after 
extended activity and improves with rest and ice.  He denied 
any locking symptoms.  On examination, his range of motion 
was from 0 to 95 degrees of flexion.  He had no effusion, 
however, guarded against range of motion past 95 degrees, as 
well as any provocative measures, including anterior and 
posterior varus and valgus stress, although appeared grossly 
stable to all of the above.  He was tender to palpation along 
both the medial and lateral joint lines and did not have 
significant patellar apprehension.  He was neurovascularly 
intact.  X-rays from this past August demonstrate some 
flattening of his medial femoral condyle on the right knee 
with some narrowing of the medial compartment.  The examiner 
diagnosed the Veteran with persistent right knee pain.  

An increased rating is not warranted for the period under DC 
5257, as there is no evidence of severe subluxation or 
instability.  In an August 2005 VA outpatient treatment 
record, there was no objective evidence of instability.  
There is no other evidence pertaining to subluxation or 
instability during the period under consideration.  The 
objective evidence of record does not show that the right 
knee instability is more than "moderate."  Therefore a 
rating in excess of 20 percent under DC 5257 is not warranted 
for the Veteran's right knee.  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 are inapplicable to ratings under DC 5257 
because that Code is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

As there is no evidence of ankylosis of the knee, impairment 
of the tibia and fibula, or genu recurvatum (hyperextended 
knee), DC's 5256, 5262, and 5263 are not for application.  
Furthermore, since the maximum disability rating available 
under DCs 5258 and 5259 are 20 and 10 percent, respectively, 
those diagnostic codes do not provide a basis for increase.  

Under DC 5260, a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a 30 percent rating is 
warranted for extension limited to 20 degrees.  The October 
2005 treatment record shows flexion to 95 degrees and 
extension to 0 degrees, both of which warrant noncompensable 
evaluations.  Even considering the DeLuca, the Veteran did 
not demonstrate flexion or extension warranting a higher 
disability rating for the period under consideration.  38 
C.F.R. § 4.71a, DC 5260

The Board finds that a separate 10 percent rating is 
warranted for arthritis and painful motion of the right knee.  
There is evidence of degenerative arthritis and 
noncompensable limitation of motion.  The Veteran complained 
of continued right knee pain and the October 2005 treatment 
record noted a diagnosis of the same.  Thus, considering the 
totality of the evidence for the period in question, the 
Veteran had painful motion of the right knee due to 
arthritis.  A separate 10 percent rating is granted for 
arthritis and painful motion of the right knee. 

January 1, 2006 to February 2, 2010

On October 14, 2005, the Veteran underwent right knee 
arthroscopy with partial medial meniscectomy and 
chondroplasty of the medial compartment and patellofemoral 
compartment with excision of a medial plica.  A temporary 
total rating was assigned from the date of surgery to January 
1, 2006, at which time a 20 percent rating was assigned.  
That 20 percent rating remained in effect until February 2, 
2010, at which time a temporary total rating was assigned 
based on total knee replacement.  

A March 2006 VA outpatient treatment record demonstrates the 
Veteran complained of chronic right knee pain.  

In April 2006, the Veteran appeared before the decision 
review officer and testified that his right knee symptoms 
were worsening on a daily basis, as his range of motion was 
very limited.  The Veteran further reported that he underwent 
three right knee surgeries since discharge from service, is 
unable to work, and is currently unemployed.  The Veteran 
further asserted that he has been to the emergency room 25 
times since February 2005.    

The Veteran underwent a VA examination in June 2006 at which 
time he reported experiencing continued pain in his right 
knee, including, stiffness and swelling.  He indicated that 
his knee frequently gives way; his pain was a seven or eight 
of ten.  He reported that he cannot perform any type of 
lifting greater than 10 pounds due to the discomfort he 
experiences.  He further indicated that he previously worked 
doing media entertainment, however, has not worked since 
January 2004, as his work required him to stand for prolonged 
periods of time, and his has been unable to do so due to his 
disability.  The Veteran reported using a knee brace, which 
provides partial relief.  He had injections in his knee; 
however, they did not provide him any relief.  

On examination, the Veteran had an antalgic gait, walked with 
a limp, favoring his right leg, and used a cane to ambulate.  
His right knee had a 6 cm. scar below the patella pit, which 
was linear and superficial.  His scar did not adhere to the 
underlying tissues and there was no evidence of breakdown of 
the scar.  The scar itself did not cause any functional 
impairment.  There was mild to moderate soft tissue swelling 
around the knee.  There was mild crepitus.  Range of motion 
of the right knee was from 0 to 90 degrees with pain at 90 
degrees.  Following repetitive use, there was no further loss 
of motion due to pain, weakness, fatigue, or incoordination.  
Lachman and McMurray testing were negative and there was no 
instability to the medial or lateral collateral ligaments.  
X-rays of the right knee from December 2005 demonstrated mild 
narrowing of the medial compartment space.  There was no 
significant osteophyte formation.  There was no evidence of 
effusion.  The bones were diffusely osteopenic, which was 
consistent with degenerative joint changes.  The diagnosis 
was degenerative joint disease of the right knee, with 
meniscal tear status post surgical repair, indicating, that 
the Veteran continued to have significant pain and impairment 
in function.     

A December 2006 VA outpatient orthopedic clinic note 
indicates the Veteran sought treatment for right knee pain.  
On examination, the Veteran was tender to palpation on 
patellofemoral joint, as well as medial joint line.  Range of 
motion was from approximately 5 degrees to approximately 90 
degrees of flexion.  He had painful motion throughout range 
of motion with significant patellofemoral crepitus.  X-rays 
revealed severe right knee patellofemoral joint arthritis 
with near bone-on-bone changes, as well as narrowing of the 
medical and lateral joint space.  The examiner diagnosed the 
Veteran with chronic right knee pain, status post multiple 
arthroscopic debridements and tibial tubercle osteotomy now 
with severe patellofemoral arthritis.  

VA outpatient treatment records dated in February and March 
2007 demonstrate the Veteran was given Supartx injections in 
his right knee.  

A July 2007 VA outpatient treatment note indicates the 
Veteran reported no relief of pain due to the injections.  
Examination of the Veteran's right knee revealed tenderness 
without swelling.  

An August 2007 VA outpatient treatment record demonstrates 
the Veteran sought treatment for right knee pain.  On 
examination, he wore an unloader type brace.  He had 
significant antalgic gait and stiff knee.  He had 1+ effusion 
with very limited range of motion, from 0 to 25 degrees, 
resisting any further flexion due to pain.  The examiner 
diagnosed the Veteran with medial and patellofemoral 
compartment joint disease to the right knee with some 
weakness and sensation changes in his right lower extremity.  

A September 2007 VA outpatient treatment orthopedic clinic 
record demonstrates the Veteran sought treatment for pain and 
limited range of motion of his right knee.  On examination, 
he had poor effort on straight leg extension.  The Veteran 
had approximately 20 degrees of arch on range of motion, and 
possibly 30 degrees if the Veteran would relax.  He had 
tenderness along both facets of patella.  He had mild 
tenderness along the joint line, however, not as significant 
as his patellofemoral pain.  The examiner indicated that the 
majority of the Veteran's problems lie with his 
chondromalacia of the patella, as well as instability of the 
patella.  

A March 2008 VA outpatient treatment record demonstrates the 
Veteran sought treatment for right shoulder pain, due to his 
knee giving out and falling on his shoulder. 

An October 2008 VA emergency treatment note indicates the 
Veteran sought treatment for knee pain.  The Veteran is 
currently taking pain medication.  On examination, there was 
no effusion.  He was able to fully extend.  X-rays showed 
osteoarthritis.  The examiner diagnosed the Veteran with 
chronic knee pain. 

A November 2008 VA outpatient treatment record demonstrates 
the Veteran sought treatment for right knee pain.  The 
Veteran wore a knee brace and used a cane.  On examination, 
there was mild swelling to the Veteran's right knee.  

A December 2008 VA outpatient treatment note shows the 
Veteran sought treatment for right knee pain. On examination, 
his ligaments were stable to varus to valgus stress testing 
and his ACL and PLC appeared stable.  McMurray testing was 
negative.  He had good overall patellar tracking.  His range 
of motion was from 0 to 90 degrees.  He had moderate knee 
effusion.  He had severe tenderness with even light touch 
around his anterior knee and his medial knee.  He had 
significant pain with palpation anteriorly and medially on 
his knee.  He had mild pain over the lateral aspect of his 
knee.  The examiner indicated there is no clear etiology for 
what was causing the Veteran significant pain.  The examiner 
further indicated that it is impressive the Veteran is 
sensitive to even touch about his knee and any range of 
motion causes him significant discomfort.  

A May 2009 VA outpatient treatment record demonstrates the 
Veteran sought treatment for chronic right knee pain. 

An October 2009 VA outpatient treatment record shows the 
Veteran sought treatment for chronic right knee pain.  An EMG 
test was performed, which was normal.    

On February 1 2010, the Veteran underwent a VA examination.  
At the time, the Veteran reported that his right knee gives 
way, and he experiences throbbing, sharp pain from inside the 
right knee joint.  He underwent right knee arthroplasty on 
February 2, 2010.  

On examination, there was antalgic gait, tenderness, abnormal 
motion, crepitation, clicks, snaps, grinding, locking, 
effusion, dislocation, patellar abnormality including 
subpatellar tenderness, and moderate medial/lateral 
instability.  There was no evidence of inflammatory arthritis 
or ankylosis.  McMurray testing was negative.  Range of 
motion of the right knee was from 0 to 70 degrees flexion, 
extension was limited by 30 degrees.  There was objective 
evidence of pain following repetitive motion, including, 
right flexion from 0 to 65 degrees and right extension was 
from 0 to 40 degrees.  Motor strength of right lower 
extremities was four of five.  Sensory examination of the 
lower extremities was intact.  X-rays demonstrated arthritic 
narrowing and degenerative changes of the right knee.  MRI 
revealed anterior horn and body of medial meniscus not well 
visualized prior to surgery and chronic tear and 
tricompartmental osteoarthritic changes with prominent 
involvement of the medial and patellofemoral joint 
compartment.  

The diagnosis was right knee arthralgia with history of right 
knee surgery four times, medial meniscectomy, degenerative 
joint disease of the right knee, and persistent subpatellar 
chondromalacia.  The effect of the Veteran's disability on 
his occupational activities include decreased mobility, 
problems lifting and carrying, weakness or fatigue, and 
decreased strength of the lower extremity.  His disability 
caused moderate to severe effects on all daily activities, 
including, shopping, exercise, traveling, bathing, dressing, 
grooming, and driving.  His disability prevents him from 
doing chores, sports, and recreation.  

An increased rating is not warranted for the period under DC 
5257, as there is no evidence of severe subluxation or 
instability.  The June 2006 VA examination noted the 
Veteran's complaints that his knee gave way frequently; 
however, the examination demonstrated negative Lachman and 
McMurray testing, as well as no instability to the medial or 
lateral collateral ligaments.  The December 2008 VA 
outpatient treatment record showed McMurray testing was 
negative.  At the February 2010 VA examination, the Veteran 
reported that his right knee gave way, and examination 
revealed moderate lateral instability.  For the period of 
January 1, 2006 to February 2, 2010, the evidentiary record 
does not contain any other competent evidence showing the 
Veteran's service-connected right knee disability is 
manifested by severe recurrent subluxation or lateral 
instability.  Therefore, the Board finds the preponderance of 
the evidence is against a finding that the Veteran's service-
connected right knee has any more than moderate instability 
and that the 20 percent rating currently assigned is 
appropriate under DC 5257.  A higher disability rating is not 
warranted because there is no evidence showing the Veteran 
had, or more nearly reflected, severe instability of the 
right knee.

As there is no evidence of ankylosis of the knee, impairment 
of the tibia and fibula, or genu recurvatum (hyperextended 
knee) during this period, DC's 5256, 5262, and 5263 are not 
for application.  Furthermore, since the maximum disability 
rating available under DCs 5258 and 5259 are 20 and 10 
percent, respectively, those diagnostic codes do not provide 
a basis for increase.  

At the June 2006 VA examination, flexion was to 90 degrees, 
which is noncompensable under DC 5260, and extension to five 
degrees, which warrants a noncompensable rating under DC 
5261.  However, an August 2007 VA outpatient treatment record 
noted flexion to 25 degrees, which warrants a 20 percent 
disability evaluation under DC 5261, and extension to zero 
degrees, which is noncompensable under DC 5260.  Therefore, 
the Board finds that a separate 20 percent disability rating 
under DC 5260, limitation of flexion, is warranted from 
August 2, 2007 to February 2, 2010.  The record does not show 
extension warranting a compensable rating.  

For the period from January 1, 2006 to August 2, 2007 (the 
date upon which the Board has determined compensable 
limitation of flexion was demonstrated), there was evidence 
of degenerative arthritis and noncompensable limitation of 
motion.  The Veteran complained of chronic knee pain in VA 
treatment records in March and December 2006, at the June 
2006 VA examination and at his April 2006 hearing.  The June 
2006 examination included the examiner's finding that the 
Veteran continued to have significant pain.  The Board finds 
that a separate 10 percent rating is warranted for arthritis 
and painful motion of the right knee for the period from 
January 1, 2006 to August 2, 2007.  

In evaluating the Veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that prior to June 10, 2006, 
there is no lay or medical evidence of further loss of motion 
due to pain, weakness, fatigue, or incoordination.  The June 
2006 VA examination report reflects the Veteran complained of 
pain and swelling in his right knee.  In the examination 
report, the examiner stated there was mild to moderate soft 
tissue swelling around the knee and range of motion of the 
right knee was from 0 to 90 degrees.  However, following 
repetitive use, there was no further loss of motion due to 
pain, weakness, fatigue, or incoordination.  In addition, the 
Board notes that the 20 percent rating currently assigned 
under DC 5257, and the 10 percent rating assigned from June 
10, 2006 to August 2, 2007, herein under DC 5003, as well as 
the 20 percent rating assigned from August 2, 2007, herein, 
under DC 5260 contemplate the Veteran's pain and swelling.  
Therefore, the Board finds an increased rating is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Scar

The record shows the Veteran has a residual scar of the right 
knee and the Board has considered whether he could be 
assigned a separate rating based on the scar on his right 
knee.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Recent amendments made to criteria for rating the skin are 
only applicable to claims received on or after October 23, 
2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  Under 
the rating criteria in effect prior to October 2008, a 10 
percent evaluation is warranted for scars covering an area of 
6 square inches or greater that are deep or cause limited 
motion; covering an area of 144 square inches or greater 
where superficial and without resulting limited motion; for a 
superficial, unstable scar (characterized by frequent loss of 
skin covering the scar); or a superficial scar that is 
painful on examination.  Otherwise, scars will be rated on 
the limitation of motion of the affected part, under DC 7805.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  

The record does not show that the criteria for a separate 
rating have been met.  The Veteran's right knee is linear and 
superficial, as it does not adhere to the underlying tissues 
and there was no evidence of breakdown of the scar.  See June 
2006 VA examination.  The scar measures 6 cm; is not deep; 
does not adhere to the underlying tissues; is not unstable; 
and there is no evidence that the scar was painful on 
examination.  Limitation of motion was already considered in 
evaluating the overall right knee disability.  As such, 
evaluation of the residual scar on that basis would be in 
violation of the prohibition against pyramiding found at 38 
C.F.R. § 4.14. 

TDIU

A claim of entitlement to a total rating based on individual 
unemployability (TDIU) is a component of an increased rating 
claim when such claim is raised by the record. When evidence 
of unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In the present case, the Veteran reported that he stopped 
working due to his service-connected right knee disability.  
At the April 2006 hearing, the Veteran testified that he is 
unable to work and currently unemployed.  The Veteran filed a 
claim for TDIU in March 2005, which was denied by the RO in a 
July 2006 rating decision.  In January 2007, the Veteran 
filed another claim for TDIU, which was denied by the RO in a 
February 2008 rating decision.  While the Board notes that 
during the course of the appeal, the Veteran continued to 
report that he is unable to work due to his service-connected 
right knee disability, the issue of TDIU has already been 
denied by the RO in the aforementioned rating decisions and 
the Veteran has not perfected an appeal for either 
determination.

Therefore, the Board finds that the TDIU component of the 
claim was denied by the RO in both July 2006 and February 
2008 decisions, at which time the Veteran was advised of his 
appellate rights, the Veteran did not perfect his appeal of 
the denial of TDIU benefits, and those determinations are now 
final.  As such, the Board lacks jurisdiction to consider 
entitlement to a TDIU as an issue on appeal.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

Extraschedular Considerations

The Veteran has indicated that his service-connected right 
knee condition has prevented him from working.  Specifically, 
during the June 2006 VA examination, he reported that he has 
not worked since January 2004, as his prior position in media 
entertainment required him to stand for prolonged periods of 
time, which he cannot do because of his disability.  As such, 
the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  Here, the record does not 
establish that the rating criteria are inadequate for rating 
the Veteran's service-connected right knee condition.  The 
discussion above reflects that the symptoms of the Veteran's 
knee disability, including orthopedic manifestations, are 
contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

From February 1, 2005 to October 13, 2005, entitlement to a 
disability rating in excess of 20 percent for instability of 
the service-connected right knee is denied.

From February 1, 2005 to October 13, 2005, entitlement to a 
separate 10 percent rating for arthritis of the right knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

From January 1, 2006 to February 2, 2010, entitlement to a 
disability rating in excess of 20 percent for instability of 
the service-connected right knee is denied  

From January 1, 2006 to August 2, 2007, a separate 10 percent 
rating for arthritis of the right knee is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.  

From August 2, 2007, a separate 20 percent rating based upon 
limitation of flexion for service-connected right knee is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


